Oldham, J. This case does not present the question whether the act of the Legislature of December 16th, 1846, enlarging the crifninaPjurisdiction of justices of the peace, is constitutional. The indictment was found, and the offence is charged to have been committed, before the passage of that act. The proceedings had in the case, are in conformity to the laws in force at the time of their adoption. The act of 1846, has no reference to cases pending in the Circuit Courts at the time of its passage, but declares that the offences therein specified shall not thereafter be indictable, and transfers the jurisdiction of those offences from the Circuit Courts to justices of the peace. There was no attempt to deprive the Circuit Courts of their jurisdiction over those cases of which they were possessed at the time of the passage of the act, but those courts were left free to proceed to final judgment. We see no error in the judgment of the Circuit Court, and the same is accordingly affirmed.